DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 8/26/22 is acknowledged.
Claims 1-16 are currently pending. 
Claims 14-16 are withdrawn as directed to non-elected inventions. 
Claims 1-15 are currently amended. 
Claims 1-13 are elected and examined on the merits. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/301,717, filed on 9/11/19.
Claim Objections
Claims 1, 4, 7-9 and 11 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 appears to be missing punctuation and should read “epithelial tumor cells, or tissue”. 
Claim 4 appears to be missing punctuation and should read “R-spondin, and GSK-3β inhibitor”. 
Claim 7 appears to be missing punctuation and should read ”Wnt11, and Wnt 16”.
Claim 8 appears to be missing punctuation and should read “R-spondin-3, and R-spondin-4”.
Claim 9 appears to contain a typographical error and should read “sclerostin[[/]], or SOST, and α-2 macroglobulin”.
Claim 11 appears to be missing punctuation and should read “LY-36494, and SJN-2511”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cell culture medium" in the third limitation. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 contains the limitation “wherein the Wnt protein forms a complex with afamin”. The claims as presented do not require the presence of afamin in the culture media. Thus, it is not clear what is intended by this limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-4, and 6-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karp et al., US Publication No. 2016/0194604 (hereinafter Karp). 
Karp discloses methods for culturing epithelial cells such that they form organoids (Abstract). Karp discloses isolating epithelial cells, epithelial stem cells, epithelial progenitor cells, or epithelial organoids from any suitable tissue source (¶ [0149]). The epithelial cells may be seeded on a submucosal base, with a coating of collagen on or around the cells (¶ [0051], [0152], [0229]-[0239], [0253]-[0265], Fig. 19). Karp discloses culturing the epithelial cells in a culture media containing a bone morphogenic (BMP) inhibitor, such as noggin, a glycogen synthase kinase 3β inhibitor (GSK3 β),  an agent that binds to the Leucine-rich repeat-containing G-protein coupled receptor 5 (LGR5), such as R-spondin 1, and a histone deacetylase inhibitor  (¶ [0006], [0138]-[0143]). In a preferred embodiment, the media further contains a Wnt agonist, such as Wnt1 (¶ [0148]). In some embodiments, the media further contains bFGF, EGF, and IGF-1 (¶ [0250]). The culture media may also contain A83-01 (¶[0103], [0269], Fig. 24). 
Therefore, every limitation of claims 1, 3-4, and 6-12 is present in Karp, and the subject matter is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., US Publication No. 2012/0196312 (hereinafter Sato).
Sato discloses culture media for the culture of epithelial stem cells and organoids thereof (Abstract). Sato discloses providing an extracellular matrix, such as MatrigelTM  (¶ [0009], [0019]-[0021]). Epithelial stem cells, or adenoma cells are adhered to the extracellular matrix (¶ [0009], ). The adhered cells are then cultured in a serum-free culture media containing a bone morphogenic (BMP) inhibitor, such as noggin, a Wnt agonist, such as a combination of Wnt3a and R-spondin-1, and mitogenic agents, such as EGF and bFGF (¶ [0009], [0021]-[0035], ). The EGF may be substituted by TGFα (¶ [0039]). The media may also contain additional growth factors, such as IGF, or TGF-β inhibitors, such as A83-01 (¶ 0517], [0526], [0583], Table 3). 
Sato does not disclose that the IGF is IGF-1. However, there are only two IGF growth factors, IGF-1 and IGF-2. Therefore, it would be obvious to one of ordinary skill in the art that to try IGF-1 in the methods of Sato with a reasonable expectation that the epithelial cells could be successfully cultured. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortega et al., US Publication No. 2017/01910301
Sato et al., US Publication No. 2012/0028355
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632